department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc cc pa cbs br1 gl-112355-01 memorandum for associate area_counsel richmond cc sb rch attn tbheavner from alan c levine chief branch collection bankruptcy summonses subject liquidated_damages this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue if the internal_revenue_service service sells real_property redeemed pursuant to sec_7425 and the sales contract does not provide for liquidated_damages for a defaulting purchaser may the service offset the bidder’s deposit to recover its actual damages conclusion when the sales contract does not provide for liquidated_damages the service may offset the bidder’s deposit against its actual damages arising from a defaulted sale facts the service redeemed real_property following a nonjudicial_sale and subsequently sold the property at public auction the notice of sale stated that the property would be sold to the highest bidder who would be required to pay of the highest bid price at the time of sale and would be required to pay the balance within days after the bid was accepted the purchaser defaulted on the remainder of the bid price the notice of sale made no mention of liquidated_damages gl-112355-01 law and analysis black’s law dictionary defines liquidated_damages as the sum which a party to a contract agrees to pay if he breaks some promise and which having been arrived at by a good_faith effort to estimate actual damage that will probably ensue from the breach is recoverable as agreed damages if a breach occurs sec_7506 provides the secretary shall have charge of all real_estate which is or shall become the property of the united_states or which has been redeemed by the united_states sec_7506 provides the secretary may at public sale and upon not less than days notice sell and dispose_of any real_estate owned or held by the united_states as aforesaid sec_301_7506-1 states in the event of the sale of redeemed property a notice of sale shall state whether in the case of a default in payment of the bid price any amount deposited shall be retained as liquidated_damages not to exceed dollar_figure sec_301_7506-1 limits the recovery_of liquidated_damages to a maximum amount of dollar_figure as discussed below the district_director may before giving notice of sale solicit offers from prospective bidders and enter into agreements with such persons that they will bid at least a specified amount in case the property is offered for sale in such cases the district_director may also require such persons to make deposits to secure the performance of their agreements any such deposit but not more than dollar_figure shall be retained as liquidated_damages in case such person fails to bid the specified amount and the property is not sold for as much as the amount specified in such agreement alternatively the service may choose not to insert a clause for liquidated_damages in that situation we have taken the position that the service may still recover its actual damages nothing in the regulations prohibit the service from recovering its actual damages and we see no reason why the service should not have the same right as any other seller to recover actual damages from a defaulting purchaser moreover it can be inferred from other sections of the internal_revenue_code and regulations that congress intended that the service not bear the economic burden resulting from the defaulted sales of property sec_6335 and the regulations thereunder which concern the sale of seized property rather than the sale of property that the government has redeemed provide that if the purchaser fails to pay the balance of the bid price the service can either institute suit for the balance of the purchase_price or readvertise and resell the property again and consider the deposit forfeited gl-112355-01 based upon the foregoing discussion if the service did not insert a liquidated_damages clause we think that the service may recover its actual damages in full given that the service has the defaulting purchaser’s deposit the service may exercise its common_law right of offset and recover its damages from the deposit in response to your inquiry concerning the discrepancy in pattern letters p-339 and p-637 referenced in irm we contacted the office of filing and payment compliance to ascertain why the letter used to give notice of sale of redeemed property p-637 contains a liquidated_damages provision but the pattern_letter for the sale of other than redeemed property p-339 does not apparently there is no explanation for the discrepancy and we were advised that it was probably just an oversight in drafting however to clarify matters that office will revise pattern_letter p-637 to delete any reference to liquidated_damages likewise they will revise pattern_letter p-340 notice of sealed bid sale other than redeemed property to delete any reference to liquidated_damages so that it will comport with pattern_letter p-1627 redeemed property which does not contain such a provision if you have any further questions please do not hesitate to call us on cc jeff basalla director filing payment compliance s c cp fp
